CAMPBELL, Acting Chief Judge.
Appellant challenges his forty-eight-month sentence for possession of cocaine. On appeal, he argues that his written sentence does not conform to the trial court’s oral pronouncement of forty months. Although the transcript of the sentencing hearing refers to the cap on appellant’s open plea as both forty and forty-eight months, it is clear from the written plea agreement that the cap was intended to be forty-eight months. However, in sentencing appellant to forty months, the trial judge stated, “that’s honoring the agreement for the open plea.” Because we cannot discern whether the trial judge actually sentenced appellant to forty months or whether there was some error in transcription, we remand this case for a hearing to determine what sentence was actually imposed.
Remanded with directions.
PARKER and WHATLEY, JJ., Concur.